SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantþ Filed by a party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Section 240.14a-12 AuraSource, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held August 2, 2012 TO THE STOCKHOLDERS OF AURASOURCE, INC.: NOTICE IS HEREBY GIVEN that the Annual Meeting of Stockholders of AuraSource, Inc. (the “Company”) will be held on Monday, August 2, 2012 at 2:00 p.m., local time, at Courtyard Phoenix Chandler/Fashion Center 1rice Rd, Chandler, AZ 85286 for the following purposes: 1.To elect three directors of the Company, each to serve until the 2013 Annual Meeting of Stockholders and until his or her successor has been elected and qualified or until his or her earlier resignation or removal; 2.The ratification of the Board of Directors’ (“Board”) selection of Goldman Kurland and Mohidin, LLP as the independent registered accounting firm for 2013; 3.The transaction of such other business as my properly come before the Annual Meeting and any adjournment or postponement. The foregoing items of business are more fully described in the Proxy Statement accompanying this Notice. Only stockholders of record at the close of business on July 12, 2012 are entitled to notice of and to vote at the meeting and any adjournment(s) thereof. All stockholders are cordially invited to attend the meeting in person.However, to assure your representation at the meeting, you are urged to vote your proxy via one of three ways; by mail, fax or internet. It is not necessary to mail your proxy card if you are voting by internet or fax. If you have questions in regards to your proxy, or need assistance in voting, please contact our independent proxy tabulator, Issuer Direct Corp. at 919.481.4005, proxy@iproxydirect.com. Any stockholder attending the meeting may vote in person even if such stockholder returned a proxy card. BY ORDER OF THE BOARD OF DIRECTORS By: /s/ Lawrence Kohler Secretary Los Angeles, California July 12, 2012 IMPORTANT WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, PLEASE COMPLETE, DATE, SIGN AND RETURN THE ENCLOSED PROXY CARD AS PROMPTLY AS POSSIBLE IN THE ENCLOSED POSTAGE-PREPAID ENVELOPE.IF A QUORUM IS NOT REACHED, THE COMPANY MAY HAVE THE ADDED EXPENSE OF RE-ISSUING THESE PROXY MATERIALS. IF YOU ATTEND THE MEETING AND SO DESIRE, YOU MAY WITHDRAW YOUR PROXY AND VOTE IN PERSON, PROVIDED THAT IF YOU HOLD YOUR SHARES IN STREET NAME, YOU MAY VOTE YOUR SHARES IN PERSON AT THE MEETING ONLY IF YOU OBTAIN A PROXY, EXECUTED IN YOUR FAVOR, FROM THE RECORD HOLDER. THANK YOU FOR ACTING PROMPTLY. AURASOURCE, INC. PROXY STATEMENT FOR THE ANNUAL MEETING OF STOCKHOLDERS To Be Held August 2, 2012 INFORMATION CONCERNING SOLICITATION AND VOTING General The enclosed proxy is solicited by the Board of Directors of AuraSource, Inc. (the “Company”), a Nevada corporation.The Proxy will be used at the Annual Meeting of Stockholders to be held on Monday, August 2, 2012 at 2:00 p.m., local time, or at any postponement or adjournment(s) thereof (the “Annual Meeting”). The Annual Meeting will be held at the Courtyard Phoenix Chandler/Fashion Center 1rice Rd, Chandler, AZ 85286.The telephone number at that location is (480) 855-8600. The Company’s principal executive offices are located at 1490 South Price Rd. #219, Chandler, Arizona 85286.It is anticipated that the mailing to stockholders of this proxy statement and the enclosed proxy will commence on or about July 12, 2012. We use several abbreviations in this proxy statement. We may refer to our company as “us,” “we,” “AuraSource” or the “company.” The term “meeting” generally refers to our 2012 Annual Meeting of Stockholders and references to our “Board” refer to our Board of Directors. The enclosed annual report to stockholders is not to be regarded as proxy soliciting material. If you would like an additional copy of the enclosed annual report, please contact us at 1490 South Price Rd. #219, Chandler, Arizona 85286, Attn: Investor Relations, telephone: (480) 292-7179. Record Date and Voting Securities Our Board has fixed the close of business on July 12, 2012 as the record date for the determination of stockholders entitled to receive notice of and to vote at the meeting and any adjournment or postponement of the meeting. Only holders of record of our common stock on July 12, 2012 (the “Record Date”) are entitled to vote at the meeting. If your shares are owned of record in the name of a broker or other nominee, you should follow the voting instructions provided by your nominee. Each holder of record of our common stock at the close of business on the Record Date is entitled to one vote per share on each matter to be voted upon by our stockholders at the meeting. As of the Record Date there were 48,162,190 shares of common stock issued and outstanding. Voting and Revocability of Proxies Our Board is soliciting the accompanying proxy for use at the meeting. Stockholders of record as of the Record Date can vote their proxy via one of three ways. It is not necessary to mail your proxy card if you are voting by internet or fax. If you have questions in regards to your proxy, or need assistance in voting, please contact our independent proxy tabulator, Issuer Direct Corp. at 919.481.4005, proxy@iproxydirect.com. VOTE BY MAIL: Please mark, sign, date, and return this Proxy Card promptly using the enclosed envelope. VOTE BY FAX: Please mark, sign and date this proxy card promptly and fax to 202-521-3464. VOTE BY INTERNET: www.iproxydirect.com If you submit a proxy using one of the methods described above, your proxy may be revoked at any time prior to its use by: (1) delivering to our secretary a signed notice of revocation or a later dated proxy, (2) attending the meeting and voting in person, provided that if you hold your shares in street name, you may vote your shares in person at the meeting only if you obtain a proxy, executed in your favor, from the record holder, or (3) giving notice of revocation of the proxy at the meeting, provided that if you hold your shares in street name, you may vote your shares in person at the meeting only if you obtain a proxy, executed in your favor, from the record holder. Attendance at the meeting will not in itself constitute the revocation of a proxy. Prior to the meeting, any written notice of revocation should be sent to AuraSource, Inc., 1490 South Price Rd. #219, Chandler, Arizona 85286 Attention: Corporate Secretary. Any notice of revocation that is delivered at the meeting should be hand delivered to our corporate secretary before the vote is taken. A stockholder may be requested to present identification documents for the purpose of establishing such stockholder’s identity. The last valid vote you submit chronologically will supersede your prior vote(s). Shares of our common stock, represented by properly executed proxies, will be voted in accordance with the instructions indicated on such proxies. If no specific instructions are given, the shares will be voted FOR the election of each of the nominees for director set forth herein and FOR ratification of the appointment of Goldman Kurland and Mohidin, LLP to serve as our independent registered public accounting firm for our year ending March 31, 2013. In addition, if other matters come before the meeting, the persons named in the accompanying form of proxy will vote in accordance with their best judgment with respect to such matters. We are not aware of any other matters to be submitted to a vote of stockholders at the meeting. One or more inspectors of election, duly appointed for that purpose, will count and tabulate the votes cast and report the results of the votes at the meeting to our management. Your vote at the meeting will not be disclosed except as needed to permit the inspector to tabulate and certify the votes, or as is required by law. Quorum, Voting Requirements and Effect of Abstentions and Broker Non-Votes At the meeting, the inspectors of election will determine the presence of a quorum and tabulate the results of the voting by stockholders. The holders of 51% of the total number of outstanding shares of our common stock that are entitled to vote at the meeting (at least 24,562,717 shares) must be present in person or by proxy in order to have the quorum that is necessary for the transaction of business at the meeting. Shares of our common stock represented in person or by proxy (including shares that abstain or do not vote with respect to one or more of the matters to be voted upon) will be counted for purposes of determining whether a quorum exists. If a quorum is not present, the meeting will be adjourned until a quorum is obtained. The nominees for director who receive a plurality of the votes cast by the holders of our common stock, in person or by proxy at the meeting, will be elected. Abstentions and broker ‘‘non- votes’’ are not counted for purposes of the election of directors. A “non-vote” occurs, with respect to a proposal, when a broker or nominee holding shares for a beneficial owner does not have discretionary voting power and has not received instructions from the beneficial owner. Approval of the proposal to ratify the appointment of Goldman Kurland and Mohidin, LLP to serve as our independent registered public accounting firm for the year ending March 31, 2013 requires that the votes cast in favor of the proposal must exceed the votes cast against the proposal. Abstentions and broker “non-votes” will not affect the outcome of the vote on those two proposals. A broker ‘‘non-vote’’ is not counted for purposes of approving a proposal. Stockholders have no dissenters’ or appraisal rights in connection with the proposals to be presented at the meeting. Expense of Solicitation of Proxies We will pay the cost of soliciting proxies for the meeting. In addition to solicitation by mail, our directors, officers and employees, without additional pay, may solicit proxies by telephone, telecopy, e-mail or in person. Arrangements will be made with brokerage houses and other custodians, nominees and fiduciaries to send proxies and proxy material to their principals, and we will reimburse them for their expenses in so doing.We may also engage a proxy solicitation firm on terms and at costs reasonably acceptable to the Board. 2 PROPOSAL I Election of Directors At the meeting, three directors are to be elected for a term ending at the 2013 annual meeting of our stockholders, or until each of their respective successors has been duly elected and qualified. We intend that valid proxies received will be voted, unless contrary instructions are given, to elect the three nominees named in the following table to serve as directors. Should any nominee decline or be unable to accept such nomination to serve as a director, an event that we do not currently anticipate, the persons named in the enclosed proxy reserve the right, in their discretion, to vote for a lesser number of or for substitute nominees designated by our Board, to the extent consistent with our certificate of incorporation and our bylaws. Nominees Our Board has nominated the following individuals to serve as directors until our 2013 annual meeting of stockholders or until their respective successors are elected. Each of the nominees has agreed to be named in this Proxy Statement and to serve if elected. Name Age Position Hongliang Philip Liu 49 Chief Executive Officer, President and Chairman of the Board Lawrence Kohler 66 Secretary and a Director Eric Stoppenhagen 38 Chief Financial Officer, Treasurer and a Director Approval of Proposal 1 Our Board of Directors recommends a vote “FOR” all of the director-nominees identified above. Information Concerning Directors Set forth in the table below are the names, ages and positions of each person nominated by our Board for election as a director, each person whose term of office as a director will continue after the meeting and each of our current executive officers. None of our directors or executive officers has any family relationship to any other director or executive officer. Name Age Position Hongliang Philip Liu 49 Chief Executive Officer, President and Chairman of the Board Lawrence Kohler 66 Secretary and a Director Eric Stoppenhagen 38 Chief Financial Officer, Treasurer and a Director Set forth below is a brief description of the business experience for at least the previous five years of our nominees for director, our incumbent directors and our other executive officers. 3 Directors Standing for Election Hongliang Philip Liu was appointed Chief Executive Officer, President and Chairman of the Board in July 2008. Mr. Liu has served as a director of the Company since July 2008. Mr. Liu has 25 years of experience in international trade, business development, investment banking and financial services, as well as entrepreneurial ventures. He has worked both in China and in the United States and has led a number of entrepreneurial ventures, including two medical device distribution ventures, in China. Since founding the company in 2005, Mr. Liu has served as the managing director of Timeway International Ltd, a Hong Kong company. Through Mr. Liu, Timeway International Ltd. has provided investment banking advisory services to clients such as BOT Capital, Okay Airways, Rothschild China, Sunray Group, iKang Group and Arrail Dental. Mr. Liu is also a director of MyOEM Inc., a private corporation which he co-founded in 2000. From 1994 to 2001, Mr. Liu was the Asia Business Venture Partner of the Phoenix, Arizona based investment-banking firm, Yee, Desmond, Schroeder & Allan Inc. From 1988 to 1989, Mr. Liu worked as a project manager with China Kanghua Development Corp., one of the Chinese State Council direct controlled investment firms located in Beijing, China While at China Kanghua Development Corp., Mr. Liu served on the negotiation team with multinational investment banking firms in a major industrial joint venture project. From 1987 to 1988, Mr. Liu worked as a project manager in China Ningbo Import & Export Corp. From 1984 to 1986, Mr. Liu worked as a research fellow at the Economic Research Institute of Wuhan Iron & Steel Group under the Ministry of Metallurgical Industry of China. Mr. Liu was born and raised in China. He graduated from Hubei Business School in 1984, after he visited the United States as an exchange student. Mr. Liu attended North Carolina State University and Campbell University (North Carolina) between 1990 and 1993. Mr. Liu obtained a MBA in corporate finance from Campbell University. Mr. Liu is a resident of Phoenix, Arizona and is a U.S. Citizen. Lawrence Kohler was appointed Secretary in July 2008. He has served as a director of the Company since July 2008. Mr. Kohler has served as the managing director of Global Capital Management, LLC, which provides investment planning, since 1998. Mr. Kohler held vice president positions with E.F. Hutton, Kidder Peabody and Smith Barney. Mr. Kohler founded Capital West Investment Group, a NASD member broker dealer. Mr. Kohler received a business degree from Mercyhurst College in 1979. Eric Stoppenhagen was appointed Chief Financial Officer and Treasurer in July 2008. He has served as a director of the Company since July 2008. Mr. Stoppenhagen through his consulting company, Venor, Inc., provides financial and management services to small to medium-sized companies that either are public or desire to become public. He provides CFO services to these companies, which includes as transaction advice, preparation of security filings and advice regarding compliance with corporate governance requirements. Mr. Stoppenhagen has more than ten years of financial experience having served in an executive capacity for several public and private companies, including as Vice President of Finance and subsequently Interim President of Trestle Holdings, Inc. from 2003 to 2009; Interim President of WoozyFly Inc. from 2009 to 2010; Interim President of Trist Holdings, Inc. from 2007 to 2010; CFO and Director of AuraSource, Inc. from 2008 to 2010; President of Catalyst Lighting Group, Inc. in 2010; and, CFO of Jardinier Corp. from 2007 to 2008. Mr. Stoppenhagen is a Certified Public Accountant and holds a Juris Doctorate and Masters of Business Administration both from George Washington University. Additionally, he holds a Bachelor of Science in Finance and a Bachelor of Science in Accounting both from Indiana University. All directors hold office until the next annual meeting of the stockholders of the Company and until their successors have been duly elected and qualified. The Company’s Bylaws provide that the Board of Directors will consist of no less than three members. Officers are elected by and serve at the discretion of the Board of Directors. 4 CORPORATE GOVERNANCE Board Meetings During the year ended March 31, 2012, our Board met four times. Each director attended all of the meetings of our Board.While directors generally attend annual stockholder meetings, we have not established a specific policy with respect to members of our Board attending annual stockholder meetings. Information about Committees of our Board of Directors Audit Committee Although we are not a “listed company” under SEC rules and are therefore not required to have an audit committee comprised of independent directors, we have formed an Audit Committee that is currently comprised of two members: Lawrence Kohler and Hongliang Philip Liu, with Mr. Kohler serving as Chairman of the committee. The Audit Committee pre-approves the performance of audit and non-audit services by the Company’s accountants and reviews the Company’s internal control systems, financial reporting procedures, the general scope of the Company’s annual audit, the fees charged by the independent accountants, and the fairness of any proposed transaction between any officer, director or other affiliate of the Company and the Company. With respect to the foregoing, the Audit Committee makes recommendations to the full Board and performs such further functions as may be required or delegated to the Committee by the Board. The Board has adopted a written charter for the Audit Committee. A copy of the Company’s Audit Committee Charter is attached as Appendix A or one may be obtained free of charge by contacting the Company at the address or telephone number listed on the cover page hereof. Report of Audit Committee The Audit Committee of our Board has furnished the following report: On August 4, 2008, our Audit Committee was formed with its current members.Our Audit Committee operates under a written charter that was approved by our Board effective August 4, 2008.For the fiscal year ended March 31, 2012, our Audit Committee has performed, or has confirmed that our Board has performed, the duties of our Audit Committee, which is responsible for providing objective oversight of our internal controls and financial reporting process. In fulfilling its responsibilities for the financial statements for fiscal year ended March 31, 2012, our Audit Committee: ● Reviewed and discussed the audited financial statements for the year ended March 31, 2012 with management and Goldman Kurland and Mohidin, LLP, or the Auditors, our independent auditors; and ● Received written disclosures and the letter from the Auditors regarding their independence as required by Independence Standards Board Standard No. 1.Our Audit Committee discussed with the Auditors their independence. In fulfilling its responsibilities for the financial statements for fiscal year ended March 31, 2012, our Audit Committee discussed with the Auditors the matters required to be discussed by Statement on Auditing Standards No. 61 relating to the conduct of the audit. Based on our Audit Committee’s review of our audited financial statements and discussions with management and the Auditors, our Board approved the inclusion of the audited financial statements in our Annual Report on Form 10-K for the year ended March 31, 2012, for filing with the Securities and Exchange Commission. AUDIT COMMITTEE Lawrence Kohler Hongliang Philip Liu 5 The information in this Audit Committee Report shall not be deemed to be “soliciting material,” or to be “filed” with the Securities and Exchange Commission or to be subject to Regulation 14A or 14C as promulgated by the Securities and Exchange Commission, or to the liabilities of Section 18 of the Exchange Act. Nominations The functions customarily delegated to the nominating committee are performed by our full Board.Our full Board reviews those directors who are candidates for re-election to our Board, and makes the determination to nominate a candidate who is a current member of our Board for re-election for the next term.Our Board’s methods for identifying candidates for election to our Board (other than those proposed by our stockholders, as discussed below) include the solicitation of ideas for possible candidates from a number of sources - members of our Board; our executives; individuals personally known to the members of our Board; and other research.We may also from time-to-time retain one or more third-party search firms to identify suitable candidates.Our Board also nominates outside candidates for inclusion on our Board. Among other matters, our full Board: Reviews the desired experience, mix of skills and other qualities to assure appropriate Board composition, taking into account the current members of our Board and the specific needs of our Company and our Board; Conducts candidate searches, interviews prospective candidates and conducts programs to introduce candidates to our management and operations, and confirms the appropriate level of interest of such candidates; Recommends qualified candidates who bring the background, knowledge, experience, independence, skill sets and expertise that would strengthen and increase the diversity of our Board; and Conducts appropriate inquiries into the background and qualifications of potential nominees. Based on the foregoing, our Board recommends for nomination and our Board nominated, Messrs. Liu, Kohler and Stoppenhagen for re-election as directors on our Board, subject to stockholder approval, for a one-year term ending on or around the date of the 2013 annual meeting of stockholders. Compensation The functions customarily delegated to the compensation committee are performed by our full Board.The policies underlying our Board’s compensation decisions are designed to attract and retain the best-qualified management personnel available.We routinely compensate our executive officers through salaries or consulting fees.At our discretion, we may, as we have in other years, reward executive officers and employees through bonus programs based on profitability and other objectively measurable performance factors.Additionally, we use stock options to compensate our executives and other key employees to align the interests of our executive officers with the interests of our stockholders.In establishing executive compensation, our Board evaluates compensation paid to similar officers employed at other companies of similar size in the same industry and the individual performance of each officer as it impacts our overall performance with particular focus on an individual’s contribution to the realization of operating profits and the achievement of strategic business goals.Our Board further attempts to rationalize a particular executive’s compensation with that of other executive officers of our company in an effort to distribute compensation fairly among the executive officers.Although the components of executive compensation (salary, bonus and option grants) are reviewed separately, compensation decisions are made based on a review of total compensation. 6 Director Independence Our Board currently consists of three members: Hongliang Philip Liu, Eric Stoppenhagen, and Lawrence Kohler. We are not a “listed company” under SEC rules and are therefore not required to have separate committees comprised of independent directors. We have, however, determined that Mr. Kohler is “independent” as that term is defined in Section 5605 of the NASDAQ Listing Rules as required by the NASDAQ Stock Market. Board Structure and Experience Our Chief Executive Officer serves as the Chairman of the Board. We believe that this leadership structure is appropriate due to the nature of our business. Mr. Liu’s experience in leadership positions throughout our company during his tenure, as well as his role in developing and executing the strategic plan, is critical to our future results. Mr. Liu was able to utilize his in-depth knowledge and perspective gained in running our company to effectively and efficiently guide the Board by recommending Board agendas, leading Board discussions on critical issues and creating a vital link among the Board, management and stockholders. Our Board believes this structure serves our stockholders by ensuring the development and implementation of our company’s strategies. Our board of directors has diverse and extensive knowledge and expertise in a broad range of industries that is of particular importance to us. This knowledge and experience includes operating, acquiring, financing development stage companies. In addition, our board of directors has extensive and broad legal, auditing and accounting experience. Our board of directors has numerous years of hands-on and executive experience drawn from a wide range of disciplines. Our current directors were nominated to the board of directors on the basis of the unique skills each brings to the board. We will select additional directors based upon the experience and unique skills they bring as well how these collectively enhance our board of directors. On an individual basis: Mr. Liu has 24 years of experience in international trade, business development, investment banking and financial services, as well as entrepreneurial ventures. He has worked both in China and in the United States and has led a number of entrepreneurial ventures, including two medical device distribution ventures, in China. Mr. Kohler has experience 40 years of experience with investment planning and business development. Mr. Stoppenhagen, has over 10 years of experience in managing publicly traded companies and brings insight into all aspects of our business due to both his current role with the company. His comprehensive experience and extensive knowledge and understanding of the healthcare and specifically digital pathology has been instrumental in the creation, development and launching of our company, as well as our current strategy. Risk Oversight Our primary risk consists of managing our operations within the environment of a development stage company having no revenues. In general, our Board, as a whole, oversees our risk management activities. Our Board annually reviews management’s long-term strategic plan and the annual budget that results from that strategic planning process. Executive Compensation The following table and related footnotes show the compensation paid during the fiscal years ended March 31, 2012 and 2011 and to the Company's executive officers. 7 SUMMARY COMPENSATION TABLE Name and Principal Position Year Salary ($) Bonus ($) Stock Awards ($) Option Awards ($) All Other Compensation ($) Total ($) Philip Liu $ $ $
